DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0184597 A1).
RE claim 1, Lee teaches a rotor assembly 2 for a motor 17 (Fig.1 and ¶ 30), wherein the rotor assembly 2 is matched with a stator assembly 1, the rotor assembly 2 






[AltContent: textbox (P1)]
[AltContent: arrow]
[AltContent: textbox (Slot (S))][AltContent: arrow]
    PNG
    media_image1.png
    487
    712
    media_image1.png
    Greyscale


Lee does not teach the arc-trimming depth value is greater than a sum value of a rate constant multiplied by the slot width value and then subtracted 2 times of the minimum air gap width value, and is less than the sum value of the rate constant multiplied by the slot width value and then plus 2 times of the minimum air gap width value, wherein the arc-trimming interval value is greater than 0.5 times of the minimum air gap width value and is less than 2 times of the minimum air gap width value.
However, Lee suggests that the arc-trimming depth value (d) and arc-trimming interval value are a result effective variables which can be adjusted (¶ 47, 55-71) for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the arc-trimming depth value is greater than a sum value of a rate constant multiplied by the slot width value and then subtracted 2 times of the minimum air gap width value, and is less than the sum value of the rate constant multiplied by the slot width value and then plus 2 times of the minimum air gap width value, wherein the arc-trimming interval value is greater than 0.5 times of the minimum air gap width value and is less than 2 times of the minimum air gap width value, as suggested by Lee, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 3/1, Lee has been discussed above. Lee does not teach the rate constant is greater than 0 and is less than 0.25.
However, as discussed above, Lee suggests that the dimension of the rotor pole, magnet slot, arc-trimming portions are result effective variables which can be adjusted for the purpose of increase the effectiveness of magnetic flux as well as reinforcing the stiffness of the outer periphery and reduce leakage flux (¶ 45, 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa by optimizing the 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 4/1, Lee has been discussed above. Lee further teaches each of the plurality of magnet-receiving slots (S) comprises two extending slots 71 (Figs.5, 6) disposed on two opposite ends of the corresponding magnet-receiving slot (S), respectively, and in communication with the corresponding magnet-receiving slot (S) (Figs.1-2).

RE claim 6/4, Lee has been discussed above. Lee further teaches each of the plurality of arc-trimming portions P1 comprises two extending portions 81 disposed on two opposite ends of the corresponding arc-trimming portion, wherein each of the extending portions 81 extends along the outer peripheral edge, and spatially corresponds to each of the corresponding extending slots (S), respectively.

RE claim 7/6, Lee has been discussed above. Lee further teaches the extending slot 71 has an inner edge at least partially parallel to the corresponding extending portion 81 (Fig.8).


RE claim 11, Lee teaches a motor 2 (Figs.1-6 and ¶ 30) comprising: a stator assembly 1 comprising a hollow portion (where rotor 2 being arranged); and a rotor assembly 1 disposed within the hollow portion and matched with the stator assembly 2, wherein the rotor assembly 1 and the stator assembly 2 have a minimum air gap width value therebetween, and the rotor assembly 2 comprises: a plurality of magnets 4; a main-body portion 2 having a center axis and an outer peripheral edge 8; a plurality of magnet-receiving slots (S) (annotated Fig.6 above) spatially corresponding to the plurality of magnets 4 and accommodating the plurality of magnets 4 therein, wherein the plurality of magnet-receiving slots (S) are disposed on the main-body portion 2 around the central axis of the main-body portion 2 and located through the main-body portion 222 wherein each of the plurality of magnet-receiving slots (S) accommodates the corresponding magnet 4 therein, the magnet-receiving slot (S) has a slot width value in an outward direction extending from the central axis (Fig.1); and a plurality of arc-trimming portions (P1) adjacent to the outer peripheral edge 8 and spatially corresponding to the plurality of magnet-receiving slots (S), wherein each of the plurality of arc-trimming portions (P1) and a geometric symmetry center of the corresponding magnet-receiving slot 12 together form an arc-trimming depth value (d), and an arc-trimming interval value (t1) (Figs.1-6) is formed between the arc-trimming portion (P1) and an end of the corresponding magnet-receiving slot (S).

However, Lee suggests that the arc-trimming depth value (d) and arc-trimming interval value are a result effective variables which can be adjusted (¶ 47, 55-71) for the purpose of increase the effectiveness of magnetic flux as well as reinforcing the stiffness of the outer periphery and reduce leakage flux (¶ 45, 51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the arc-trimming depth value is greater than a sum value of a rate constant multiplied by the slot width value and then subtracted 2 times of the minimum air gap width value, and is less than the sum value of the rate constant multiplied by the slot width value and then plus 2 times of the minimum air gap width value, wherein the arc-trimming interval value is greater than 0.5 times of the minimum air gap width value and is less than 2 times of the minimum air gap width value, as suggested by Lee, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


However, as discussed above, Lee suggests that the dimension of the rotor pole, magnet slot, arc-trimming portions are result effective variables which can be adjusted for the purpose of increase the effectiveness of magnetic flux as well as reinforcing the stiffness of the outer periphery and reduce leakage flux (¶ 45, 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa by optimizing the dimension of the rotor (e.g.: rate constant is greater than 0 and is less than 0.25), as suggested by Hasegawa, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 14/11, Lee has been discussed above. Lee further teaches each of the plurality of magnet-receiving slots (S) comprises two extending slots 71 (Figs.5, 6) disposed on two opposite ends of the corresponding magnet-receiving slot (S), respectively, and in communication with the corresponding magnet-receiving slot (S) (Figs.1-2).

RE claim 16/14, Lee has been discussed above. Lee further teaches each of the plurality of arc-trimming portions (P1) comprises two extending portions 81 disposed on two opposite ends of the corresponding arc-trimming portion (P1), wherein each of the 

RE claim 17/16, Lee has been discussed above. Lee further teaches the extending slot 71 has an inner edge at least partially parallel to the corresponding extending portion 81 (Fig.8).

RE claim 20/11, Lee has been discussed above. Lee further teaches the number of the plurality of magnet-receiving slots and the number of the plurality of magnets are 2N, wherein N is an integer, and N is greater than or equal to 2 (N=3, see Fig.3).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 11 above, and further in view of Aoyama (US 2013/0106228 A1).
RE claims 2/1 and 12/11, Lee has been discussed above. Lee further teaches the rotor assembly 2 has a rotor outer diameter length and the stator assembly 1 has a stator outer diameter length (Fig.1).
Hasegawa does not teach a ratio of the rotor outer diameter length to the stator outer diameter length is ranged from 60% to 70%.
Aoyama teaches a ratio of the rotor outer diameter length (Dr) to the stator outer diameter length (Ds) is ranged from 60% to 70% (¶ 76 and abstract for ratio of 0.61 to 0.64. In other words 61% to 64% which fall within the range of 60% to 70%) for minimizing torque ripple (¶ 23).
.

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 11 above, and further in view of Takahashi et al. (US 6794784 B2).
RE claims 5/1 and 15/11, Lee has been discussed above. Lee does not teach the extending slot and the corresponding magnet-receiving slot have a communication length, and the communication length is ranged from 0.6 times of the slot width value to 0.8 times of the slot width value.
Takahashi teaches the extending slot 5 and the corresponding magnet-receiving slot (where magnet 6 arranged) have a communication length (X, Y), and the communication length is ranged from 0.6 times of the slot width value to 0.8 times of the slot width value (see col.6: 40-45 for ratio of X/Y equal to 5% to 75%, i.e.: 0.0.5 to .75 which overlapped with 0.6 to 0.8 as claimed) for the purpose of optimizing centrifugal force of permanent magnet in the rotor (col.6: 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the extending slot and the corresponding magnet-receiving slot have a communication length, and the communication length is ranged from 0.6 times of the slot width value to 0.8 times of the slot width value, as suggested by Takahashi, for the same reasons as discussed above.

Takahashi teaches the inner edge of the extending slot 5 and the corresponding magnet received within the corresponding magnet-receiving slot (where magnet 6 arranged) have an interval width value (X, Y), wherein the interval width value is ranged from 0.3 times of the slot width value to 0.5 times of the slot width value (see col.6: 40-45 for ratio of X/Y equal to 5% to 75%, i.e.: 0.0.5 to .75 which overlapped with 0.3 to 0.5 as claimed) for the purpose of optimizing centrifugal force of permanent magnet in the rotor (col.6: 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the inner edge of the extending slot and the corresponding magnet received within the corresponding magnet-receiving slot have an interval width value, wherein the interval width value is ranged from 0.3 times of the slot width value to 0.5 times of the slot width value, as taught by Takahashi, for the same reasons as discussed above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 11 above, and further in view of Lee et al. (US 8405271 B2, hereinafter refer to as Lee’271).

Lee does not teach the maximum air gap width value is ranged from 3 times of the minimum air gap width value to 5 times of the minimum air gap width value. 
Lee’271 teaches the maximum air gap width value (A) is ranged from 3 times of the minimum air gap width value (B) to 5 times of the minimum air gap width value (B) (see col.4: 65 to col.5: 5 for 0.3/0.6-1.5mm. In other words, 2 to 5 times which overlapped with 3 to 5 times as claimed), such gap can be optimized to maintain efficiency (col.5: 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by having the maximum air gap width value is ranged from 3 times of the minimum air gap width value to 5 times of the minimum air gap width value, as suggested by Lee’271, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834